Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group I, in the reply filed on 02/04/2021 is acknowledged. The traversal is on the ground(s) that claims of method group II include the key feature of elected claims 1-10. This is not found persuasive because, as mentioned in the Restriction Requirement (last office action), the claimed can be made by materially different method.
The requirement is still deemed proper and is therefore made FINAL. Upon allowance of product claims 1-10, the method claims 11-20 will be rejoined due their dependencies on claim 1.

Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4, the term “conductive network” (it singular form) at several occurrences lacks antecedent basis.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. The omitted structural positive cooperative relationship is: an embedded conductive network. 
In absence of essential structural positive relationship of the embedded conductive network, it remains uncertain as to how the embedded conductive network is structurally related to its associated element(s) and the claimed device. 
In absence of essential structural positive relationship of the embedded conductive network, it remains uncertain as to whether the embedded conductive network is structurally part of the claimed device.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,572,089 in view of claims 1-10 of co-pending U.S. Patent Application serial number 16/147,575.
Claims 1-13 of U.S. Patent No. 10,572,089 cite applicant’s claimed transparent conductive film (which could be interpreted as a weathering-resistant conductive film) including: a transparent substrate, a multilayered (first and second) conductive structure.
Claims 1-10 of the co-pending U.S. Patent Application serial number 16/147,575 cite applicant’s claimed transparent conductive film (which could be interpreted as a weathering-resistant conductive film) including: a transparent substrate, a conductive 
It would have been obvious to one of ordinary skill in the art to provide the weather resistant transparent conductive film of claims 1-13 of U.S. Patent 10,572,089 including the substrate selected from polymer or varnish as a supporting base. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al (USPgPub 2016/034543) in view of Ra et al.
As to claims 1 and 10, Khan et al disclose applicant’s claimed electronic device having a transparent conductive film (which could be interpreted as a weather resistance conductive film) including: 
at least one transparent substrate (plastic film); and
a conductive structure (metal mesh, as shown in Fig 1A) being integrated into the at least one transparent substrate with a protrusion exposed out of the at least one transparent substrate for contacting with an external structure, 
wherein the conductive structure has a rough surface (para. 0024), and 
wherein the substrate is selected from polymer resin (paras. 0028, 0034).
	Khan et al differ from applicant’s claimed conductive structure in that Khan et al do not disclose the conductive structure having an aspect ratio of at least 1.5, as claimed by applicant.
	However, it would have been obvious to one of ordinary skill in the art to optimize height and base so as to optimize a contact area.

Ra is however cited for showing a weather resistant transparent conductive film including a multi-layered conductive structure.
	Therefore, it would have been obvious to one of ordinary skill in the art to provide Khan et al’s weather-resistant conductive film including multi-layered conductive structure, as taught by Ra, and including optimized height and base dimensions of the conductive network for optimizing the contact area.
 	As to claim 2, Khan et al disclose the protrusions having a height of 100nm to 10μm (para. 0027), satisfying applicant’s claimed range of 0 to 5 μm. 
However, it would have been obvious to one of ordinary skill in the art to provide a suitable height of the first and/or second conducive network(s), since it has been held that where general conditions of the claim are discovered in the prior art, discovering the optimum or workable height of the first and/or second conductive network(s) involves only routine skill in the art. In re Aller, 105 USPQ 233.
The limitation “an embedded conductive network” is not given a patentable weight since it remains uncertain as to 
As to claim 3, Khan et al disclose opening between any two of the line structures of the conductive network pattern between 100nm and 10μm (para. 0027), satisfying applicants claimed 1 and 1,000μm.
	As to claims 4-6, Khan et al disclose the conductive network including one or more of copper, nickel, gold, silver, zinc.
	As to claim 7, although Khan et al do not appear to disclose the polymer resin including any composition claimed by applicant, it would have been obvious to one of ordinary skill in the art to provide the substrate of any suitable known composition for providing the support for the conductive network.
As to claim 8, although Khan et al do not appear to disclose the substrate having a thickness of 10μm to 10mm, as claimed by applicant, it would have been obvious to one of ordinary skill in the art to provide an appropriate thickness of the substrate, since it has been held that where general conditions of the claim are discovered in the prior art, discovering the optimum or workable substrate thickness involves only routine skill in the art. In re Aller, 105 USPQ 233.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 8AM-3PM, 7PM-10PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/ASHOK PATEL/Primary Examiner, Art Unit 2879